 In the Matter Of OLIN INDUSTRIES, WINCHESTER REPEATING ARMSCOMPANY DIVISION,1 EMPLOYERandAMERICAN FEDERATION OFLABOR, PETITIONERCaseNo. 1-RC-943.DecidedJuly 27, 194DECISIONANDDIRECTION OF ELECTION.Upon a petition duly filed, a hearing was held before Sidney A.Coven, hearing officer 'of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.The hearing officer reserved for theBoard ruling upon the Employer's motion to dismiss the petition.The motion is hereby denied for the reasons set forth below.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Murdock].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The Petitioner is a labor organization,3 claiming to represent.employees of the Employer.1 The name of the Employer appears as amended at the hearing.2 One of the grounds advanced by the Employer in support of its motion to dismiss isthat there are unfair labor practice cases against the Employer pending before the Board,and that until these cases are disposed of it is improper for an election to be held. ThePetitioner has waived any right to object to an election held in the present proceeding onthe basis of any acts alleged as unfair labor practices in the charges in Cases Nos. 1-C-3107and 1-CA-436.To delay the holding of an election until the validity of the charges re-ferred to are decided, would not only be without purpose, but would, moreover, result inpostponing if not defeating the exercise by the employees of their rights to the free expres-sion of their wishes concerning representation, which is guaranteed by the Act.Accord-ingly,we reject this contention of the Employer. SeeMatter ofWilsonand Co., Inc.,80 N. L. R. B. 1466;platter of Raab-R Engraving Company,79 N. L. R. B. 332 ;Matter ofLinde Air Products Company,77 N. L. R. B. 1206.3We find, contrary to the Employer's contention, that the Petitioner meets the test of a"labor organization" prescribed in Section 2 (5) of the Act.The record shows that thePetitioner not only engages in collective bargaining with Employers but also executescollective bargaining agreements.In addition, it appears that the Petitioner's purposehere is to represent the Employer's employees in their dealings with the Employer. In thisconnection, we note that in other cases involving the Petitioner before the Board, we have85 N. L. R. B., No. 72.396 OLIN INDUSTRIES3973.A question affecting commerce exists concerningthe representa-tionof certain employees of the Employer withinthe meaning of Sec-tion 9(c) and Section 2 (6) and (7) of the Act.4.:The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within themeaningof Section 9 (b) of the Act:All hourly and weekly paid productionand maintenance em-ployees, including shop clerks, production clerks, timekeepers,fire inspectors, process inspectors, powerhouse employees, re-ceiving and shipping clerks but excluding watchmen,5executives,experimental technicians,monthly paid engineers, time-studyemployees, nurses, uniformed guards and all supervisors.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible but not later than30 days from the date of this Direction, under the directionand super-vision of the Regional Director for the Region in which thiscase washeard, and subject to Sections 203.61 and 203.62 of National LaborRelations Board Rules and Regulations, among the employees in theunit found appropriate in paragraph numbered 4, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction of Election, including employees who did not workheld that the Petitioner is a labor organization within the meaning of the Act.Matter ofDun and Bradstreet,Inc.,80 N. L. R.B. 56;Matter of American FruitGrowers, Inc.,75 N. L. R. B. 1157;Matter of S. W. Evans & Son,75 N. L.R. B. 811.,At the hearing,the Employer urged the dismissal of the petition upon the ground thatthe Petitioner failed to make an adequate showing of representation.In its brief beforethe Board,the Employer contended in addition that it has serious doubts as to whetherthe Petitioner's showing of interest was carefully checked against the Employer's payroll and whether the signatures on the authorization cards are authentic.We have longheld that a showing of interest is an administrative matter not subject to direct or col-lateral attack.When we are satisfied thata prima facieshowing has been made, as weare in this case, we shall proceed to determine the question concerning representation,which in the present case can best be resolved by a secret ballot election.Matter of.Noblitt-Sparks Industries,Inc., 76 N.L.R. B. 1230;Matter of W.C. Nabors,79 N. L. R. B.40;Matter of Modern Upholstered Chair Company,Inc.,84 N. L.R. B. 95.6We have excluded the watchmen from the unit although the parties agreed to theirinclusion because,as we stated in our Decision inMatter of C. V. Hill and Company,76 N. L. R. B. 158, Section 9 (b) (3) of the Act as amended prohibits the Board from in-cluding in any unit any individual who has a duty to protect the property of the Employeragainst theft whether by employees or other persons.The record is here clear that thewatchmen have such a duty. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDduring said pay-roll period because they were ill or on vacation ortemporarily laid off, but excluding those employees who have since quit:or been discharged for cause and have not been rehired or reinstatedprior to the date of the election, and also excluding employees onstrike who are not entitled to reinstatement, to determine whether ornot they desire to be represented, for -purposes of collective bargain-ing, by American Federation of Labor.I